NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



COLETTE MARQUIS,                             )
a/k/a COLETTE ANN MARQUIS,                   )
a/k/a COLETTE MARQUIS-KILIANY,               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-5327
                                             )
DEUTSCHE BANK NATIONAL TRUST                 )
COMPANY, as trustee for Long Beach           )
Mortgage Loan Trust 2006-WL3,                )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas M. Gallen, Judge.

James R. Ackley of Law Offices of James R.
Ackley, West Palm Beach, for Appellant.

Joseph T. Kohn and Benjamin B. Brown of
Quarles & Brady LLP, Naples, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and BLACK, JJ., Concur.